*711The Family Court improperly, in effect, dismissed the father’s objections to the order dismissing his petition on the ground that neither party appeared at the hearing before the Support Magistrate on September 11, 2008. The Family Court should have considered the father’s objections on the merits, since the record evinces that both parties appeared before the Support Magistrate (Weir-Reeves, S.M.), on September 11, 2008, and that the Support Magistrate dismissed the father’s petition on the merits. Accordingly, we reverse the order appealed from and remit the matter to the Family Court, Kings County, for consideration and determination of the father’s objections on the merits (see Matter of Telfer v Telfer, 44 AD3d 780 [2007]; Matter of Etuk v Etuk, 300 AD2d 483 [2002]). Rivera, J.P., Dillon, Miller and Roman, JJ., concur.